DETAILED ACTION
The instant application having Application No. 17/302036 filed on 04/22/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 1-8 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 1 recites: “A method, comprising: identifying, by a device and based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; deriving, by the device and based on information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; selecting, by the device and based on the deriving, at least one new virtual network function of the one or more proposed virtual network functions; and generating, by the device and based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network”.

Step 1: Statutory Category
Claims 1-8 are directed to a statutory category subject matter, reciting a method. 
.
Step 2A: Judicial Exception
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identifying, by a device and based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; deriving, by the device and based on information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; selecting, by the device and based on the deriving, at least one new virtual network function of the one or more proposed virtual network functions; and generating, by the device and based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network”. 

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind “but for” the recitation of “generic hardware”. That is, other than reciting “a/the device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “generic hardware” language, the “identifying, deriving, selecting and generating” steps in the context of this claim encompasses a user mentally identifying based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; deriving based on information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; selecting based on the deriving, at least one new virtual network function of the one or more proposed virtual network functions; and generating based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a/the device), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “hardware” (i.e. a/the “device”) to perform the identifying, deriving, selecting and generating steps. The hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the device” to perform the identifying, deriving, selecting and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. (Limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Claims 2-8 are rejected under 35 U.S.C. 101 for at least the reason stated above. Claims 2-8 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 9-14 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 9 recites: “A device, comprising: one or more processors, configured to: identify, based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; derive, based on information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; select, based on the deriving, at least one new virtual network function of the one or more proposed virtual network functions; and generate, based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network”.

Step 1: Statutory Category
Claims 9-14 are directed to a statutory category subject matter, reciting an apparatus. 
.
Step 2A: Judicial Exception
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “A device, comprising: one or more processors, configured to: identify, based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; derive, based on information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; select, based on the deriving, at least one new virtual network function of the one or more proposed virtual network functions; and generate, based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network”. 

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind “but for” the recitation of “generic hardware”. That is, other than reciting “A device, comprising: one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “generic hardware” language, the “identify, derive, select and generate” steps in the context of this claim encompasses a user mentally identify, based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; derive, based on information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; select, based on the deriving, at least one new virtual network function of the one or more proposed virtual network functions; and generate, based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. A device, comprising: one or more processors,), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “hardware” (i.e. “A device, comprising: one or more processors”) to perform the identify, derive, select and generate steps. The hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “A device, comprising: one or more processors” to perform the identify, derive, select and generate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. (Limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))


Claims 10-14 are rejected under 35 U.S.C. 101 for at least the reason stated above. Claims 10-14 depend on claim 9; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 9.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 15-20 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 15 recites: “A non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: identify, based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; determine, based on testing the proposed virtual network functions with one or more testing configurations, that the one or more proposed virtual network functions are validated; derive, based on determining that one or more proposed virtual network functions are validated and information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; select, based on the deriving the one or more dependency constraints, at least one new virtual network function of the one or more proposed virtual network functions; and generate, based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network”.

Step 1: Statutory Category
Claims 9-14 are directed to a statutory category subject matter, reciting a non-transitory computer-readable medium. 
.
Step 2A: Judicial Exception
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “A non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: identify, based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; determine, based on testing the proposed virtual network functions with one or more testing configurations, that the one or more proposed virtual network functions are validated; derive, based on determining that one or more proposed virtual network functions are validated and information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; select, based on the deriving the one or more dependency constraints, at least one new virtual network function of the one or more proposed virtual network functions; and generate, based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network”. 

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind “but for” the recitation of “generic hardware”. That is, other than reciting “[a] non-transitory computer-readable medium and one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “generic hardware” language, the “identify, determine, derive, select and generate” steps in the context of this claim encompasses a user mentally identify, based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; determine, based on testing the proposed virtual network functions with one or more testing configurations, that the one or more proposed virtual network functions are validated; derive, based on determining that one or more proposed virtual network functions are validated and information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions; select, based on the deriving the one or more dependency constraints, at least one new virtual network function of the one or more proposed virtual network functions; and generate, based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. [a] non-transitory computer-readable medium and one or more processors.), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “hardware” (i.e. “non-transitory computer-readable medium and one or more processors”) to perform the identify, determine, derive, select and generate steps. The hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “[a] non-transitory computer-readable medium and one or more processors” to perform the identify, determine, derive, select and generate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. (Limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Claims 16-20 are rejected under 35 U.S.C. 101 for at least the reason stated above. Claims 16-20 depend on claim 15; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012343 B2. The limitations recited in claims 1-20 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-20 of U.S. Patent No. 11012343 B2. 

Instant Application
US Patent 11012343 B2
Claim 1

A method, comprising: 

identifying, by a device and based on information indicating one or more interface dependencies associated with proposed virtual network functions, one or more proposed virtual network functions of the proposed virtual network functions; 


















deriving, by the device and based on information identifying existing virtual network functions associated with an existing network, one or more dependency constraints for the one or more proposed virtual network functions;

selecting, by the device and based on the deriving, at least one new virtual network function of the one or more proposed virtual network functions; and 




generating, by the device and based on the at least one new virtual network function, a new deployment layout to be implemented with the existing network.

Claim 1

 A method, comprising: 

receiving, by a device, information identifying existing virtual network functions associated with an existing virtual radio access network; 
receiving, by the device, information identifying proposed virtual network functions to deploy with the existing virtual radio access network, wherein the information identifying the proposed virtual network functions includes virtual network function descriptors indicating interface dependencies associated with the proposed virtual network functions; 

generating, by the device, testing configurations, for testing the proposed virtual network functions, based on the interface dependencies indicated by the virtual network function descriptors; 

determining, by the device, that a set of the proposed virtual network functions are validated based on testing the proposed virtual network functions with the testing configurations; 

deriving, by the device, dependency constraints for the set of the proposed virtual network functions based on the information identifying the existing virtual network functions; 


selecting, by the device, at least one new virtual network function that satisfies the dependency constraints, based on the set of the proposed virtual network functions, wherein the at least one new virtual network function is to be deployed with the existing virtual radio access network; and 

causing, by the device, the at least one new virtual network function to be deployed with the existing virtual radio access network.

Claims 2-20
Claims 1-20



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Xiang et al. (US 2015/0365352 A1).
Wei et al. (US 2016/0057102 A1).
YI (US 2017/0048008 A1).
Qiang (US 2016/0277509 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463